
	
		I
		111th CONGRESS
		2d Session
		H. R. 4641
		IN THE HOUSE OF REPRESENTATIVES
		
			February 22, 2010
			Ms. Zoe Lofgren of
			 California (for herself, Mr.
			 Campbell, Mr. Frank of
			 Massachusetts, Ms. Bean,
			 Mr. Filner, and
			 Mrs. Napolitano) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit the
		  making of political robocalls during certain periods, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Robocall Privacy Act of
			 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)Abusive political
			 robocalls harass voters and discourage them from participating in the political
			 process.
			(2)Abusive political
			 robocalls infringe on the privacy rights of individuals by disturbing them in
			 their homes.
			3.Ban on Certain
			 Political Robocalls
			(a)Criminal
			 PenaltyChapter 29 of title
			 18, United States Code, is amended by adding at the end the following new
			 section:
				
					612.Political
				robocalls
						(a)Ban on Making
				Certain Political RobocallsWhoever during the specified period
				knowingly makes or causes to be made a political robocall—
							(1)to any person
				during the period beginning at 9 p.m. and ending at 8 a.m. in the place to
				which the call is directed; or
							(2)to the same
				telephone number more than twice on the same day,
							shall be
				fined under this title.(b)Exception for
				Calls Disclosing Certain InformationSubsection (a) shall not
				apply with respect to a political robocall if the person making or causing the
				political robocall to be made—
							(1)discloses at the
				beginning of the call—
								(A)that the call is a
				recorded message; and
								(B)the name of the
				sponsor or originator of the call; and
								(2)transmits the
				telephone number and the name of the person making the political robocall or
				causing the political robocall to be made visible to the caller identification
				service of the recipient,
							(c)DefinitionsFor
				purposes of this section, the following definitions apply:
							(1)Election;
				Federal officeThe terms election and Federal
				office have the meanings given such terms in section 301 of the Federal
				Election Campaign Act of 1971 (2 U.S.C. 431).
							(2)Political
				robocallThe term political robocall means any
				outbound telephone call—
								(A)in which a person
				is not available to speak with the person answering the call, and the call
				instead plays a recorded message; and
								(B)which promotes,
				supports, attacks, or opposes a candidate for Federal office.
								(3)Specified
				periodThe term specified period means, with respect
				to any candidate who is promoted, supported, attacked, or opposed in a
				political robocall—
								(A)the 60-day period
				ending on the date of any general, special, or run-off election for the office
				sought by such candidate; and
								(B)the 30-day period
				ending on the date of any primary or preference election, or any convention or
				caucus of a political party that has authority to nominate a candidate, for the
				office sought by such
				candidate.
								.
			(b)Clerical
			 AmendmentThe table of sections for chapter 29 of such title is
			 amended by adding at the end the following:
				
					
						612. Political
				robocalls.
					
					.
			4.Effective
			 DateThe amendments made by
			 this Act shall take effect on the date of the enactment of this Act, except
			 that section 612 of title 18, United States Code (as added by section 3), shall
			 not apply with respect to any political robocall described in such section
			 which is made or caused to be made prior to the date of the enactment of this
			 Act.
		
